DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PAMELA ROSE SIOJO,
                              Appellant,

                                      v.

                  OVERSEAS MANPOWER SOLUTIONS,
                             Appellee.

                              No. 4D21-2190

                            [November 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE16-
022950.

   Scott M. Behren of Behren Law Firm, Weston, for appellant.

  Jonathan A. Heller of Law Offices of Jonathan A. Heller, P.A., Coral
Gables, for appellee.

GERBER, J.

   The defendant appeals from the circuit court’s entry of default and final
default judgment against her and the circuit court’s order denying her
motion for reconsideration.

   We reverse because the record contains no factual evidence or legal
basis to have supported the circuit court’s entry of default and final default
judgment against the defendant. We conclude the defendant’s counsel
was responsible for the improper entry of the default and final default
judgment against the defendant, and the plaintiff’s counsel was
responsible for the improper denial of the defendant’s motion for
reconsideration.

    Based on the foregoing, we remand for the circuit court to vacate the
default and final default judgment entered against the defendant. The
circuit court shall enter an order setting the case for trial, which order
shall not be vacated unless the parties resolve the case by settlement or
for other good cause.
    We trust that our discussion with both counsel during oral argument
regarding their professional responsibilities will result in “the just, speedy,
and inexpensive determination” of this action going forward. Fla. R. Civ.
P. 1.010; see also R. Regulating Fla. Bar Preamble:                A Lawyer’s
Responsibilities (“A lawyer, as a member of the legal profession, is a
representative of clients, an officer of the legal system, and a public citizen
having special responsibility for the quality of justice.”); Oath of Admission
to the Fla. Bar (“To opposing parties and their counsel, I pledge fairness,
integrity, and civility, not only in court, but also in all written and oral
communications.”). No further comment or action on our part is necessary
at this time.

   Reversed and remanded with instructions.

MAY and ARTAU, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2